Velez v Mitchell (2019 NY Slip Op 03193)





Velez v Mitchell


2019 NY Slip Op 03193


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


413 CA 18-01828

[*1]CARLA M. VELEZ, PLAINTIFF-RESPONDENT,
vKEVIN A. MITCHELL, II, AND CROSSETT, INC., DEFENDANTS-APPELLANTS. 


HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
O'BRIEN & FORD, P.C., BUFFALO (CHRISTOPHER J. O'BRIEN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered September 28, 2018. The order granted the motion of plaintiff for partial summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 14, 2019, and filed in the Niagara County Clerk's Office on March 13, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court